 Case 1:18-cr-00134-KAM Document 31 Filed 01/25/19 Page 1 of 1 PageID #: 106


                                ANTHONY L. RICCO
                                  ATTORNEY AT LAW

                               20 VESEY STREET C SUI   TE 400
                               NEW YORK, NEW YORK      10007
                                           )))
                                   TEL (212) 791-39    19
                                   FAX (212) 964-29    26
                                   tonyricco@aol.com
Steven Z. Legon
Of Counsel



January 25, 2019

Hon. Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re: United States v. Donville Inniss, Docket No. 18-Cr.-134 (KAM)

Dear Judge Matsumoto:

       This letter is written at the direction of the court, to confirm that the defendant,
Donville Inniss, has been informed of, joined in the request for, and does not object to
the exclusion of time in the above referenced matter, from today’s date, January 25, 2019,
up to and including June 24, 2019, under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), in the interests of justice.

                                          Respectfully,



                                          Anthony L. Ricco



cc: A.U.S.A. Sylvia Shweder (By E.C.F.)

cc: Gerald M. Moody, Jr. (By E.C.F.)
    Trial Attorney
    U.S. Department of Justice
